Simmons, C. J.
1. On the hearing of an attachment for contempt against a husband for failing to pay to his wife temporary alimony which has been theretofore ordered by the judge, it is within the judge’s discretion to-modify his former order so as to reduce the amount. He has power in such a proceeding to adjudge that part of the costs to be paid by the wife.
2. The discretion given the .judge by the code was not abused in the present case. Civil Code, § 2459.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.